                    7N THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division

LEROY J. KELLY,

      Petitioner,
v.
                                                   Civil Action No. 3:19CV212
VIRGINIA DEPT. OF CORR,

      Respondent.


                              MEMORANDUM OPINION

      Leroy J. Kelly, a Virginia state prisoner proceeding prose,

brings     this   petition    pursuant   to    28     U.S.C.       §    2254     ("§    2254

Petition,,, ECF No. 1) challenging his convictions in the Circuit

Court for the County of Stafford, Virginia (hereinafter, "Circuit

Court 1' ) for robbery and use of a firearm in the commission of a

robbery.     The matter is before the Court on a review of the MOTION

TO DISMISS AND RULE 5 ANSWER ( "Motion to Dismiss," ECF No. 11)

filed by Respondent.          For the reasons that follow,                 the      §    2254

Petition will be denied and the action will be dismissed.

                         I.     PROCEDURAL HISTORY

      A.     Stafford County Proceedings

      On August 3, 1998, Kelly was charged in the Circuit Court

with robbery, use of a firearm during the commission of a robbery,

possession of a firearm after having been convicted of a felony,

and shooting into an occupied building.                Kelly v. Dep 1 t of Corr.,

No.   3:15CV243,    2016 WL 4702476,          *3     (E.D.   Va.       Sept.   6,       2016)
(citations omitted).          On May 22, 2000, the Circuit Court arraigned

Kelly on his then pending state charges.              See id. at *3-4 (citation

omitted).       Kelly initially pled not guilty and requested a bench

trial, but, on the day of trial, Kelly agreed to plead guilty to

robbery and to use of a firearm in the commission of the robbery

in   exchange     for   the     prosecution's      agreement   to   dismiss   the

remaining charges.      See id.     Kelly attempted to withdraw his guilty

plea several times thereafter.                 See id. at *4-5.     However, the

Circuit Court refused to permit Kelly to withdraw his guilty plea

and sentenced him to an active prison term of ten years.                  Id. at

*5 (citation omitted).

        Kelly did not appeal.        See id. at *6-7.

        B.     First Habeas Proceeding In This Court

        In 2015, Kelly filed, in this Court, his first§ 2254 petition

challenging the Stafford County convictions.                See id. at *l.     In

that petition, Kelly raised a number of claims including challenges

to his guilty plea and ineffective assistance of counsel.                      By

Memorandum Opinion and Order entered September 6, 2016, the first

§ 2254 petition was granted in part, and denied in part.                 See id.

*1-7.        The Court granted relief on the claim that counsel had

failed to file a direct appeal and therefore Kelly was allowed a

delayed appeal of the Stafford County convictions to the Court of

Appeals of Virginia.          Id. at *7.   All of his other claims including



                                           2
the attempts to challenge the convictions and challenges to his

guilty pleas.      Id.

     C.      Belated Appeal Proceedings In The Virginia Courts

    .The Court of Appeals of Virginia,                  on September 21,   2016,

granted Kelly a belated appeal of the Stafford County convictions

( see Part    I . A above) .     The Court of Appeals of Virginia also

appointed counsel to represent Kelly on that belated appeal.                  See

Kelly v. Virginia Dept. of Corr., No. 3:16CV932, 2018 WL 1277742,

at *2 {E.D. Va. Mar. 12r 2018)         (citation omitted).       In the belated

Petition for Appeal, Kelly argued that the Circuit Court had erred

when it denied his motion to withdraw his guilty plea.                  See id.

{citation omitted).            On May 5,       2017,   the Court of Appeals of

Virginia denied Kelly's petition for appeal.                 See id.   (citation

omitted).     On May 8, 2017, Kelly noted an appeal to the Supreme

Court of Virginia.           See id.   (citation omitted) .        However,    as

discussed below,         counsel for Kelly did not file a petition for

appeal and thus,         no appeal was pursued in the Supreme Court of

Virginia.

     D.      Second Habeas Petition In This Court

     While the belated appeal was pending in the Court of Appeals

of Virginia, this Court received, on November 23, 2016, a second

§ 2254 Petition from Kelly challenging the same Stafford County

convictions that were the subject of the first habeas petition in




                                           3
conviction proceeding cannot serve as a basis for federal habeas

corpus relief,"           Bryant v. Maryland, 848 F.2d 492, 493 (4th Cir.

1988)      (citations       omitted),         because        the     habeas    petitioner's

detention results from the underlying state conviction, not from

the     state    post-conviction            collateral       proceeding.       Lawrence    v.

Branker, 517 F.3d 700, 717 (4th Cir. 2008)                         ("[E]ven where there is

some error in state post-conviction proceedings, a petitioner is

not entitled to federal habeas relief because the assignment of

error relating to those post-conviction proceedings represents an

attack on a        proceeding collateral to detention and not to the

detention itself."           (citing Bryant,           848    F.2d at 493;       Bel-Bey v.

Roper,    499 F.3d 752, 756 (8th Cir. 2007); United States v. Dago,

4 41    F. 3d 1238,      124 8    ( 10th Cir.       2006))) .        Claim Two   raises    an

alleged error in his post-conviction proceedings, and, such a claim

is not cognizable in federal habeas review.                            Accordingly,    Claim

Two will be dismissed.


                 III.            EXHAUSTION AND PROCEDURAL DEFAULT

        Before a state prisoner can bring a§ 2254 petition in federal

district        court,    the     prisoner      must     first      have   "exhausted     the

remedies        available        in   the    courts    of     the    State."     28   u.s.c.
§ 2254(b) (1) (A).        Exhaustion has two aspects.                 First, a petitioner

must use all available state remedies before he can apply for

federal habeas relief.                See O'Sullivan v. Boerckel, 526 U.S. 838,



                                                9
844-48 (1999).     A habeas petitioner "shall not be deemed to have

exhausted the remedies available in the courts of the State, within

the meaning of this section, if he has the right under the law of

the State to raise,     by any available procedure,       the question

presented."   28 U.S.C. § 2254(c).

     The second aspect of exhaustion requires a petitioner to have

offered the state courts an adequate opportunity to address the

constitutional claims advanced on federal habeas.       "To provide the

State with the necessary 'opportunity,' the prisoner must 'fairly

present' his claim in each appropriate state court {including a

state supreme court with powers of discretionary review), thereby

alerting that court to the federal nature of the claim."       Baldwin

v. Reese,   541 U.S. 27,   29   (2004)   (quoting Duncan v. Henry,   513

U.S. 364, 365-66 ( 1995)) .     Fair presentation demands that "both

the operative facts and the controlling legal principles" must be

presented to the state court.      Longworth v. Ozmint, 377 F.3d 437,

448 (4th Cir. 2004)    (quoting Baker v. Corcoran, 220 F.3d 276, 289

(4th Cir. 2000)).     The burden of proving that a claim has been

exhausted in accordance with a "state's chosen procedural scheme"

lies with the petitioner.       Mallory v. Smith, 27 F.3d 991, 994-95

(4th Cir. 1994).       The United States Court of Appeals for the

Fourth Circuit summed up a petitioner's burden in this regard as

follows:



                                   10
       [T]he exhaustion requirement demands that the petitioner
       "do more than scatter some makeshift needles in the
       haystack of the state court record. The ground relied
       upon must be presented face-up and squarely; the federal
       question must be plainly defined. Oblique references
       which hint that a theory may be lurking in the woodwork
       will not turn the trick."

Mallory v. Smith, 27 F.3d 991, 995 (4th Cir. 1994) (quoting Martens

v. Shannon, 836 F.2d 715, 717 (1st Cir. 1988)).

       "A distinct but related limit on the scope of federal habeas

review is the doctrine of procedural default."                   Breard v. Pruett,

134 F.3d 615, 619 (4th Cir. 1998).                This doctrine provides that,

"[i]f a state court clearly and expressly bases its dismissal of

a habeas petitioner's claim on a state procedural rule, and that

procedural rule provides an independent and adequate ground for

the dismissal,          the habeas petitioner has procedurally defaulted

his federal habeas claim."            Id.    (citing Coleman v. Thompson, 501

U.S.       722,   731-32   (1991)).     A    federal    habeas    petitioner       also

procedurally defaults claims when the "petitioner fails to exhaust

available state remedies and 'the court to which the petitioner

would be required to present his claims                     in order to meet the

exhaustion        requirement   would   now      find   the   claims   procedurally

barred.'"         Id.   (quoting Coleman,        501 U.S.     at 735 n.   1) . 4    The


       4
       Under these circumstances, even though the claim has not
been fairly presented to the Supreme Court of Virginia, the
exhaustion requirement is "technically met." Hedrick v. True, 443
F.3d 342, 364 (4th Cir. 2006) (citing Gray v. Netherland, 518 U.S.
152, 161-62 (1996)).


                                            11
burden   of     pleading    and   proving     that    a   claim   is   procedurally

defaulted rests with the state.               Jones v. Sussex I State Prison,

591 F.3d 707, 716 (4th Cir. 2010) (citing cases).                 Absent a showing

of cause and prejudice or a fundamental miscarriage of justice,

this Court cannot review the merits of a defaulted claim.                          See

Harris v. Reed, 489 U.S. 255, 262 {1989).

       In Virginia,       to exhaust state remedies,          a "petitioner must

present the same factual and legal claims raised in the instant

petition to the Supreme Court of Virginia either by way of (i) a

direct appeal,         {ii) a state habeas corpus petition, or             (iii)    an

appeal from a circuit court's denial of a state habeas petition."

Sparrow v.      Dir.,    Dep't of Corr.,      439 F. Supp.     2d 584, 587     (E.D.

Va. 2006) ; see also Va. Code Ann.             §   8. 01-654 (A) {1)   {West 2018) .

"Whichever route the inmate chooses to follow,                    it is clear that

[the inmate] ultimately must present his [federal habeas] claims

to the Supreme Court of Virginia and receive a ruling from that

court before a federal district court can consider them."                     Banks

v.   Johnson,    No.    3:07CV746-HEH,   2008 WL 2566954,         at *2   {E.D. Va.

June 26, 2008)         (second alteration added)          (quoting Graham v. Ray,

No. 7:05CV00265, 2005 WL 1035496, at *2 (W.D. Va. May 3, 2005));

see also Sparrow, 439 F. Supp. 2d at 587.

      Kelly did not raise in the Supreme Court of Virginia claims

Three or Four.          In his state habeas petition,          Kelly only raised

claims alleging ineffective assistance of trial counsel.                  See supra

                                         12
Part I.F.    In Claim Three, culled to its essence, Kelly faults the

attorney, Martha Norton, who represented him in his belated appeal

for failing to include a list of claims Kelly wanted her to pursue

in his appellate brief.              (ECF No. 1-1, 9-10.)      In his REBUTTAL TO

DISMISS RESPONDENT'S MOTION TO DISMISS                ("Rebuttal," ECF No. 15),

Kelly claims that he presented Claim Three "to the Virginia Supreme

Court in the        form of an Affidavit,            by   Petitioner.     (June    20,

2018) . "   (Id. at 4.)          Kelly did not raise this claim squarely in

his state habeas petition, and the Supreme Court of Virginia did

not rule on this claim, and therefore, Kelly did not fairly present

this claim to the Supreme Court of Virginia.                   See Banks, 2008 WL

2566954,    at     *2;    Mallory,    27   F.3d at    995   (explaining   that     the

"ground     must     be     presented      face-up    and    squarely"    for     fair

presentation).           Thus,   Claim Three is simultaneously unexhausted

and defaulted.           If Kelly attempted to raise Claim Three in the

Supreme Court of Virginia, that Court would find it procedurally

defaulted and time-barred pursuant to Section 8.01-654(A) (2) and

8.01-654(B) (2) of the Virginia Code.                Both Virginia's statute of

limitations for habeas actions and successive petition bars are

adequate and independent procedural rules when so applied.                        See

George v. Angelone, 100 F.3d 353, 363-64 (4th Cir. 1996); Sparrow,

439 F. Supp. 2d at 587-88.              Kelly fails to demonstrate any cause

or prejudice, and accordingly, Claim Three is barred from review

here.

                                           13
          In Claim Four, Kelly argues that the Circuit Court judge who

presided over the Stafford County proceedings was not impartial

and should have been recused.        (§ 2254 Pet. 10.)     Again, Kelly did

not present this claim to the Supreme Court of Virginia, and it

too   is    simultaneously    unexhausted     and   defaulted.        If    Kelly

attempted to raise Claim Four in the Supreme Court of Virginia,

that Court would find it procedurally defaulted and time-barred

pursuant     to   Section   8.0l-654(A) (2)   and   8.0l-654(8) (2)        of   the

Virginia Code and barred by the rule in Slayton v. Parrigan, 205

S.E.2d 680,       682 (Va. 1974) because Kelly could have raised, but

failed to raise, this claim at trial and on direct appeal.                 Slayton

also constitutes an adequate and independent state procedural rule

when so applied.       See Mu'Min v. Pruett, 125 F.3d 192, 196-97 (4th

Cir. 1997).       In his Rebuttal, Kelly argues that he lacked access

to a complete copy of his state court records.           (ECF No. 15, at 7-

8.)   Kelly fails adequately to explain why incomplete records would

have prevented him from raising this claim before the Supreme Court

of Virginia.        And, Kelly has failed to establish cause for the

default or prejudice, thus Claim Four is barred from review here. 5


      5Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler,
569 U.S. 413 (2013), fail to establish cause for the procedural
default of this claim.
     Although Kelly had no counsel at his ~initial-review
collateral proceeding," Martinez, 566 U.S. at 16, that fails to
excuse his default.    To the extent that Kelly faults appellate
counsel for failing to raise this claim in his direct appeal, the
explicit language of Martinez applies to an inmate's default of a
                                      14
                        IV.   MERITS REVIEW OF REMAINING CLAIM

        Of his four claims raised in his§ 2254 Petition, Claim One

is the only claim that Kelly properly raised in the state courts.

Thus, the Court may review Claim One on its merits.                    As discussed

below, Kelly fails to establish any error in the Supreme Court of

Virginia's conclusion that Claim One lacks merit.

        A.       Applicable Constraints Upon Habeas Review

        The Antiterrorism and Effective Death Penalty Act {"AEDPA")

of 1996 further circumscribed this Court's authority to grant

relief by way of a writ of habeas corpus.                    Specifically, "[s]tate

court factual determinations are presumed to be correct and may be

rebutted only by clear and convincing evidence."                    Gray v. Branker,

529 F.3d 220, 228 {4th Cir. 2008)               (citing 28 U.S.C. § 2254 {e) (1)).

Additionally, under 28 U.S.C. § 2254{d), a federal court may not

grant        a   writ    of   habeas   corpus   based   on    any   claim   that   was

adjudicated on the merits in state court unless the adjudicated

claim:

        (1) resulted in a decision that was contrary to, or
        involved an unreasonable application of,      clearly
        established Federal law, as determined by the Supreme
        Court of the United States; or



claim of ineffective assistance of trial counsel only. See Gaither
v. Zook, No. 16CV64, 2017 WL 562419, at *4 {E.D. Va. Jan. 18, 2017)
(citations omitted).      Thus,  the ineffective assistance of
appellate counsel fails to serve as the cause for the default of
this claim.


                                           15
      (2)  resulted in a decision that was based on an
      unreasonable determination of the facts in light of the
      evidence presented in the State court proceeding.

28 U.S.C.     §   2254 (d).      The Supreme Court has emphasized that the

question "is not whether a federal court believes the state court's

determination was incorrect but whether that determination was

unreasonable-a           substantially    higher    threshold."       Schriro     v.

Landrigan, 550 U.S. 465, 473 (2007)                (citing Williams v. Taylor,

529 U.S. 362, 410 (2000)).

      B.      Claim One Lacks Merit

      In Claim One, Kelly asks:            "Does an excessive delay in direct

appeal entitle[] Petitioner to due process violation?                 And is that

violation specific or broadly to an excessive claim?"                     (§    2254

Pet. 5.)      It is not entirely clear what Kelly intends to argue in

Claim One.        He contends that the "the right in appealing the claim

some 16-17 years previous,              has been excessively unreasonable."

(ECF No. 1-1, at 5.)           However, Kelly does not identify "the claim"

that he wished to appeal, and from his submissions, it does not

appear that Kelly truly has an underlying claim that he believes

was prejudiced by the delay.             Instead, Kelly seemingly argues that

the   delay       in     the   appeal   process    standing   alone   caused     him

prejudice.        Kelly states that "now, 19 years later                 . it is

extremely clear that any meaningful appeal at this state, would be

meaningless.           Therefore, discharge is the appropriate remedy under

this constitutional violation."             (Id. at 6.)

                                           16
       The Supreme Court of Virginia reviewed this claim and rejected

it on the merits, explaining that:

             In a portion of claim (b) and in claim (2),
       petitioner contends the delay in pursuing an appeal to
       the Court of Appeals of Virginia deprived petitioner of
       due process.
            The Court holds this portion of claim (b) and (2)
       are without merit.      The Fourth Circuit has held that
       "undue delay in processing an appeal may rise to the
       level of a due process violation."        United States v.
       Hood, 556 F.3d 226, 237 (4th Cir. 2009).       Assuming the
       delay between petitioner's conviction and his appeal to
       the Court of Appeals, instigated by his attorney's
       failure to timely file a notice of appeal, could
       potentially rise to the level of a due process violation,
       petitioner has failed to demonstrate he is entitled to
       relief. The record, including the May 5, 2017 per curiam
       order of the Court of Appeals of Virginia, demonstrates
       petitioner received a belated appeal and the Court of
       Appeals denied his petition for appeal on the merits.
       "(W]here, as here, the appeal has been heard and found
       lacking in merit there is not any sound reason to order
       defendant's release."      United States v. Johnson, 7 32
       F.2d 379, 382-83 (4th Cir. 1984).      Consistent with the
       Fourth Circuit's approach, other federal circuit courts
       require a showing that the delay in processing the appeal
       resulted in prejudice.      See United States v. Antoine,
       906 F. 2d 137 9, 1382 ( 9th Cir. 1990) ( "If his conviction
       is proper, there has been no oppressive confinement: he
       has merely been serving his sentence as mandated by
       law."); see also Muwwakkil v. Hoke, 968 F.2d 284, 285
       (2d Cir. 1992)      (federal habeas relief unavailable
       because petitioner "produced no evidence that prompt
       disposition of his appeal would have yielded a different
       outcome"); Mathis v. Hood, 937 F.2d 790, 794 (2d Cir.
       1991) ("[S]ome showing of prejudice to the appeal is
       necessary for habeas relief.")

(ECF   No.   13-3,   at   2-3   (alteration   in   original).)   The   Court

discerns no unreasonable application of the law and no unreasonable

determination of the facts because Kelly demonstrates no prejudice

from the delay.      See 28 U.S.C. § 2254(d) (l}-(2).

                                      17
     Kelly was provided an opportunity to file a belated appeal,

and in that appeal, Kelly argued that the Circuit Court had erred

in denying his motion to withdraw his guilty plea.           The Court of

Appeals of Virginia rejected his claim on the merits in a thorough

decision.    See Kelly v. Commmonwealth, No. 1715-16-14, at 1-6 {Va.

Ct. App. May 5, 2017).        Kelly fails to demonstrate any prejudice

to the appeal despite the delay. 6          Thus, Kelly fails to establish

any error in the Supreme Court of Virginia's conclusion that his

claim lacks merit.      Accordingly, Claim One will be dismissed.


                              V.     CONCLUSION

     For the      foregoing   reasons,     Respondent's Motion to Dismiss

{ECF No.    11)   will be granted.       Kelly's § 2254 Petition will be

denied and his claims dismissed.            A certificate of appealabilty

will be denied.




     6 In his Rebuttal, Kelly indicates that he personally was
prejudiced, but that is not the relevant inquiry. Kelly contends
that the delay "continue [s] to have a detrimental [e] ffect on [his]
rehabilitation.   His security level has remained High throughout
his incarceration because of the "hold" which the State has on
Petitioner's custody level.     Which prevents him from pursuing a
lower   custody   level    to   enable   him   to   participate    in
programming . . . . " (Rebuttal 3.) Kelly next contends that this
delay in his appeal has caused him anxiety and stress.          (Id.)
Neither of these arguments address how the delay in processing
Kelly's appeal resulted in prejudice to that appeal.

                                      18
     The Clerk is directed to send a copy of Memorandum Opinion to

Kelly and counsel of record.

     It is so ORDERED.

                                                Isl   fl.~ (1
                               Robert E. Payne
                               Senior United States District Judge
Richmond, Virginia
D a t e : ~ , 2020




                                19
